EXHIBIT 10.68

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

2005 DEFERRED STOCK PROGRAM

(Restatement Effective as of January 1, 2005)

 

 

 

 

LA3:1102804.5

 



OCCIDENTAL PETROLEUM CORPORATION

DEFERRED STOCK PROGRAM

 

TABLE OF CONTENTS

Page

 

 

 

ARTICLE I

PURPOSES AND AUTHORIZED SHARES

2

 

1.1

Purposes

2

 

1.2

Shares Available

2

 

1.3

Relationship to Plans

2

ARTICLE II

DEFINITIONS

3

ARTICLE III

DEFERRAL OF STOCK AWARDS

9

 

3.1

Elective Deferral Awards.

9

 

3.2

Mandatory Deferral Awards

9

ARTICLE IV

DEFERRED SHARE ACCOUNTS

10

 

4.1

Crediting of Deferred Shares

10

 

4.2

Dividend Equivalents

10

 

4.3

Vesting

11

 

4.4

Distribution of Benefits

11

 

4.5

Adjustments in Case of Changes in Common Stock

13

 

4.6

Company’s Right to Withhold

13

 

4.7

Termination of Employment

14

ARTICLE V

ADMINISTRATION

15

 

5.1

The Administrator

15

 

5.2

Committee Action

15

 

5.3

Rights And Duties

15

 

5.4

Indemnity and Liability

16

ARTICLE VI

claims procedure

17

 

6.1

Applications for Benefits

17

 

6.2

Claims Procedures for Benefits other than Disability Benefits

17

 

6.3

Claims Procedures for Disability Benefits

18

 

6.4

Limitations on Actions

20

ARTICLE VII

amendment and termination of program

21

 

7.1

Amendment

21

 

7.2

Term

21

 

 

LA3:1102804.5

-i-

 

 

 



OCCIDENTAL PETROLEUM CORPORATION

2005 DEFERRED STOCK PROGRAM

 

TABLE OF CONTENTS

(continued)

Page

 

 

 

ARTICLE VIII

miscellaneous

22

 

8.1

Limitation on Participant’s Rights

22

 

8.2

Beneficiary Designation

22

 

8.3

Payments to Minors or Persons Under Incapacity

22

 

8.4

Receipt and Release

23

8.5

Deferred Shares and Other Benefits Not Assignable; Obligations Binding Upon
Successors          23

8.6

Employment Taxes

23

8.7

Governing Law; Severability

23

8.8

Compliance with Laws

24

8.9

Program Construction

24

8.10

Compliance with Tax Laws to Preserve Tax Deferral

24

8.11

Headings Not Part of Program

24

 

LA3:1102804.5

-ii-

 

 

 



 

 

OCCIDENTAL PETROLEUM CORPORATION

2005 DEFERRED STOCK PROGRAM

(Restatement Effective as of January 1, 2005)

This document sets forth the terms of the Occidental Petroleum Corporation 2005
Deferred Stock Program (the “Program”), restated effective as of January 1,
2005.

This Program is intended to be an unfunded program maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as described in Section 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.

This Program is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code, and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Program is deferred.

 

 

LA3:1102804.5

 



 

 

ARTICLE I

PURPOSES AND AUTHORIZED SHARES

1.1     Purposes. The purposes of the Program are to promote the ownership and
retention of shares of common stock of Occidental Petroleum Corporation by its
executives and to allow executives to accumulate additional retirement income
through deferrals of receipt of common stock of Occidental Petroleum Corporation
under its Equity Plans.

1.2     Shares Available. The number of Shares that may be issued under each
Equity Plan as part of this Program is limited to the aggregate number of Shares
subject to Qualifying Stock Awards granted under such Equity Plan that are
deferred in the form of Deferred Shares under this Program. Deferred Shares
credited to Participants’ Deferred Share Accounts under this Program may accrue
Dividend Equivalents that may be credited in the form of additional Deferred
Shares and paid to Participants under this Program in the form of Shares. If the
number of Shares payable under this Program would exceed the limit described in
the preceding sentence because of the accumulation of Deferred Shares in respect
of Dividend Equivalents, such excess Shares shall be issued and charged against
the Share limits under the applicable Equity Plan. If insufficient Shares remain
under the applicable Equity Plan for the accumulation of Dividend Equivalents,
Dividend Equivalents shall be paid in cash.

1.3     Relationship to Plans. This Program constitutes a deferred compensation
plan providing alternative settlements under and as contemplated by the Equity
Plans in respect of Qualifying Stock Awards granted thereunder. This Program
also contemplates the grant of Deferred Shares under and as contemplated by the
Equity Plans. This Program and all rights under it are provided and shall be
subject to and construed consistently with the other terms of the applicable
Equity Plans.

 

 

LA3:1102804.5

2

 



 

 

ARTICLE II

DEFINITIONS

Whenever the following words and phrases are used in this Program with the first
letter capitalized, they shall have the meanings specified below:

Affiliate. “Affiliate” means (a) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (b) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code
Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)).

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Section 8.2.

Board. “Board” means the Board of Directors of Occidental Petroleum Corporation.

Change in Control. “Change in Control” means any of the following:

(a)      Approval by the stockholders of Occidental Petroleum Corporation (or,
if no stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Change in Control under clause (b) below;

(b)      Consummation of a merger, consolidation, or other reorganization, with
or into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless (i) as a result of the Business
Combination, more than 50% of the outstanding voting power of the surviving or
resulting entity or a parent thereof (the “Successor Entity”) immediately after
the Business Combination is, or will be, owned, directly or indirectly, by
holders of Occidental Petroleum Corporation’s voting securities immediately
before the Business Combination; (ii) no “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from
time (the “Exchange Act”)), excluding the Successor Entity or any employee
benefit plan of Occidental Petroleum Corporation and any trustee or other
fiduciary holding securities under an Occidental Petroleum Corporation employee
benefit plan or any person described in and satisfying the conditions of Rule
13d-1(b)(i) of the Exchange Act (an “Excluded Person”), beneficially owns,
directly or indirectly, more than 20% of the outstanding shares or the combined
voting power of the outstanding voting securities of the Successor Entity, after
giving effect to the Business Combination, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least 50% of
the

 

LA3:1102804.5

3

 



 

members of the board of directors of the entity resulting from the Business
Combination were members of the Board at the time of the execution of the
initial agreement or of the action of the Board approving the Business
Combination;

(c)      Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Excluded Person) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of Occidental Petroleum Corporation representing 20% or more of
the combined voting power of Occidental Petroleum Corporation’s then outstanding
voting securities, other than as a result of (i) an acquisition directly from
Occidental Petroleum Corporation; (ii) an acquisition by Occidental Petroleum
Corporation; or (iii) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Occidental Petroleum Corporation or a
Successor Entity; or

(d)      During any period not longer than two consecutive years, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
Occidental Petroleum Corporation’s stockholders, of each new Board member was
approved by a vote of at least two-thirds (2/3) of the Board members then still
in office who were Board members at the beginning of such period (including for
these purposes, new members whose election or nomination was so approved), but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.

(e)      Notwithstanding the foregoing, to the extent that any event or
occurrence described in subsections (a) through (d) does not constitute “a
change in the ownership or effective control” as defined under Section 409A of
the Code, or any regulations promulgated thereunder, such event or occurrence
shall not constitute a Change in Control for purposes of this Program.

Code. “Code” means the Internal Revenue Code of 1986, as amended.

Committee. “Committee” means the administrative committee appointed to
administer the Program pursuant to Article V.

Common Stock. “Common Stock” means Occidental Petroleum Corporation’s common
stock, par value $.20 per share, subject to adjustment pursuant to Section 4.5
of this Program.

Company. “Company” means Occidental Petroleum Corporation and any Affiliates.

Current Dividend Equivalent. “Current Dividend Equivalent” means a Dividend
Equivalent paid to the Participant in the form of cash at the same time as
dividends are paid on Shares to Occidental Petroleum Corporation’s shareholders.

 

 

LA3:1102804.5

4

 



 

 

Deferral Election. “Deferral Election” means an election by an Eligible Person
pursuant to Section 3.1 of this Program to delay the delivery of Shares upon the
certification for payment of a Qualifying Performance Stock Award with Elective
Deferral or the vesting of a Qualifying Restricted Share Unit Award with
Elective Deferral, as the case may be.

Deferred Dividend Equivalent. “Deferred Dividend Equivalent” means a Dividend
Equivalent credited to a Participant’s Deferred Share Account in the form of
additional Deferred Shares (rounded to four decimal places) and paid to the
Participant in the form of Shares at the same time that the other Deferred
Shares credited to the Participant’s Deferred Share Account are distributed in
the form of Shares to the Participant.

Deferred Share. “Deferred Share” means a non-voting unit of measurement which is
deemed solely for bookkeeping purposes to be equivalent to one outstanding Share
(subject to Section 4.5) solely for purposes of this Program.

Deferred Share Account. “Deferred Share Account” means the bookkeeping account
maintained by the Company on behalf of each Participant that is credited with
Deferred Shares in accordance with Section 4.1(a) and Dividend Equivalents
thereon in accordance with Section 4.2.

Disability. “Disability” means a condition under which a Participant either
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits and has received such payments for a period of at least
three (3) months under the Company’s disability plan.

Distribution Election Form. “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect an alternative form of distribution, which election will be effective only
if the Participant’s termination of employment with the Company occurs on or
after becoming eligible for Retirement, as provided in Section 4.4(c), and the
Participant’s election satisfies the other requirements set forth in
Section 4.4(c).

Dividend Equivalent. “Dividend Equivalent” means the amount of cash dividends or
other cash distributions paid by Occidental Petroleum Corporation on that number
of Shares equal to the number of Deferred Shares credited to a Participant’s
Deferred Share Account as of the applicable record date for the dividend or
other distribution, which amount shall be either credited as a Deferred Dividend
Equivalent to the Deferred Share Account of the Participant or paid to the
Participant as a Current Dividend Equivalent in accordance with the terms of
Section 4.2.

Effective Date. “Effective Date” means January 1, 2005.

 

 

LA3:1102804.5

5

 



 

 

Elective Deferral Award. “Elective Deferral Award” means either a Qualifying
Performance Stock Award with Elective Deferral or a Qualifying Restricted Share
Unit Award with Elective Deferral.

Eligible Person. “Eligible Person” means any employee of the Company who holds a
Qualifying Stock Award granted under an Equity Plan.

Equity Plan. “Equity Plan” means the 2001 Plan, the 2005 Plan, and any successor
equity plans.

Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

Fair Market Value. “Fair Market Value” has the meaning given to such term in the
Equity Plan.

Mandatory Deferral Award. “Mandatory Deferral Award” means either a Qualifying
Performance Stock Award with Mandatory Deferral or a Qualifying Restricted Share
Unit Award with Mandatory Deferral.

Participant. “Participant” means any person who has Deferred Shares credited to
a Deferred Share Account under this Program.

Performance Stock Award. “Performance Stock Award” means a “Performance-Based
Award” under and as defined in the applicable Equity Plan in the form of stock
units or phantom stock that is payable wholly or partially in Shares.

Program. “Program” means this Occidental Petroleum Corporation 2005 Deferred
Stock Program, as it may be amended from time to time.

Qualifying Performance Stock Award. “Qualifying Performance Stock Award” means
either a Qualifying Performance Stock Award with Elective Deferral or a
Qualifying Performance Stock Award with Mandatory Deferral.

Qualifying Performance Stock Award with Elective Deferral. “Qualifying
Performance Stock Award with Elective Deferral” means any Performance Stock
Award other than a Qualifying Performance Stock Award with Mandatory Deferral
that either (i) is outstanding on the Effective Date, (ii) by its terms permits
the holder to elect to delay the delivery of Shares subject thereto beyond the
vesting date, or (iii) is otherwise designated by the Committee as eligible for
deferral of the delivery of the Shares beyond the vesting date under this
Program.

Qualifying Performance Stock Award with Mandatory Deferral. “Qualifying
Performance Stock Award with Mandatory Deferral” means any Performance Stock
Award that, by its terms, delays the delivery of Shares subject thereto beyond
the vesting date.

 

 

LA3:1102804.5

6

 



 

 

Qualifying Restricted Share Unit Award. “Qualifying Restricted Share Unit Award”
means either a Qualifying Restricted Share Unit Award with Elective Deferral or
a Qualifying Restricted Share Unit Award with Mandatory Deferral.

Qualifying Restricted Share Unit Award with Elective Deferral. “Qualifying
Restricted Share Unit Award with Elective Deferral” means a Restricted Share
Unit Award other than a Qualifying Restricted Share Unit Award with Mandatory
Deferral that either (i) by its terms permits the holder to elect to delay the
delivery of Shares subject thereto beyond the vesting date or (ii) is otherwise
designated by the Committee as eligible for deferral of the delivery of the
Shares beyond the vesting date under this Program.

Qualifying Restricted Share Unit Award with Mandatory Deferral. “Qualifying
Restricted Share Unit Award with Mandatory Deferral” means a Restricted Share
Unit Award that, by its terms, delays the delivery of Shares subject thereto
beyond the vesting date.

Qualifying Stock Award. “Qualifying Stock Award” means a Qualifying Performance
Stock Award or a Qualifying Restricted Share Unit Award.

Restricted Share Unit Award. “Restricted Share Unit Award” means a grant of
restricted units, with each such unit representing the right to receive one
Share under an Equity Plan.

Retirement. “Retirement” means (a) the termination of a Participant’s employment
with the Company for reasons other than Disability or death after the
Participant attains age 65, (b) the termination of a Participant’s employment
with the Company for reasons other than Disability or death after the
Participant attains age 55 and completes five (5) Years of Service or (c) the
Participant’s attainment of age 55 following the Participant’s termination of
employment with the Company for reasons other than Disability or death prior to
age 55 if the Participant qualifies for retiree medical coverage under the
Occidental Petroleum Corporation Medical Plan on the date of the Participant’s
termination of employment.

Retirement Plan. “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.

Retires. “Retires” means terminates employment on or after qualifying for
Retirement.

Rule 16b-3. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

Section 16 Officer. “Section 16 Officer” means an officer of Occidental
Petroleum Corporation as defined in Rule 16a-1(f) promulgated under the Exchange
Act.

Share. “Share” means a share of Common Stock.

Specified Employee. “Specified Employee” means an employee of the Company who is
a “specified employee” as defined in Section 409A(a)(2)(B) of the Code. For
purposes of determining “Specified Employees,” December 31 shall be the
“identification date” as defined in

 

LA3:1102804.5

7

 



 

Proposed Treasury Regulations Section 1.409A-1(i) (or any successor regulation),
and each Participant who satisfies the definition of Specified Employee as of
any identification date shall be treated as a Specified Employee for the
12-month period beginning on the April 1 following such identification date.

2001 Plan. “2001 Plan” means the Occidental Petroleum Corporation 2001 Incentive
Compensation Plan, as amended from time to time.

2005 Plan. “2005 Plan” means the Occidental Petroleum Corporation 2005 Long Term
Incentive Plan, as amended from time to time.

Years of Service. “Years of Service” means the number of full years credited to
the Participant under the Retirement Plan for vesting purposes.

 

 

LA3:1102804.5

8

 



 

 

ARTICLE III

DEFERRAL OF STOCK AWARDS

3.1

Elective Deferral Awards.  

(a)      Participation. An Eligible Person may make an advance Deferral Election
in respect of an Elective Deferral Award in order to receive a credit of
Deferred Shares under this Program. Any such Deferral Election must apply to all
share units subject to the Elective Deferral Award.

(b)      Manner and Timing of Deferral Election. A Deferral Election may be made
only by an Eligible Person by completing a Deferral Election form (paper or
electronic) provided by the Committee and delivering that Deferral Election form
to the Committee. In the case of a Qualifying Performance Stock Award with the
Elective Deferral that qualifies as “performance based compensation” as defined
in Proposed Treasury Regulations Section 1.409A-1(e) (or any successor
regulation), such election must be delivered to the Committee at least 12 months
before any share units that are subject to the Elective Deferral Award become
certified as payable. In the case of any other Elective Deferral Award, such
election must be delivered to the Committee no later than 30 days after the date
of grant of such Elective Deferral Award and at least 12 months before any share
units that are subject to the Elective Deferral Award become vested. Any
Deferral Election form received by the Committee at a time other than as
described herein will be considered void and shall have no force or effect.
Notwithstanding the foregoing, if applicable law requires that a Deferral
Election be made at an earlier date in order to defer taxation with respect to
such share units, the Committee shall require Deferral Elections to be filed by
such earlier date, and any Deferral Election received by the Committee after
such date shall be considered void and shall have no force or effect.

(c)      Election Irrevocable. A Deferral Election made in accordance with this
Section 3.1 for a credit of Deferred Shares under this Program shall be
irrevocable once it is received by the Committee.

3.2     Mandatory Deferral Awards. Share units that become vested under a
Mandatory Deferral Award granted on or after the Effective Date shall
automatically be subject to the terms of this Program and be credited as
Deferred Shares as provided in Section 4.1(a).

 

 

LA3:1102804.5

9

 



 

 

ARTICLE IV

DEFERRED SHARE ACCOUNTS

4.1

Crediting of Deferred Shares.

(a)      Vesting of Qualifying Stock Awards. As of the date that all or any
portion of (i) an Elective Deferral Award that is subject to a Deferral Election
under Section 3.1 or (ii) a Mandatory Deferral Award becomes vested or is
certified for payment, as the case may be, no Shares shall be issued to the
Eligible Person. Instead, as of the date that all or any portion of such award
becomes vested or is certified for payment, as the case may be, the Eligible
Person’s Deferred Share Account shall be credited with the number of Deferred
Shares that is equal to the number of share units that first became vested or
certified for payment in the form of Shares (as opposed to cash) on that date.
If any portion of a Qualifying Performance Stock Award is payable in cash and
delivery of the Shares is deferred under this Program (either at the election of
the Eligible Person or by the terms of the award), such cash portion shall be
automatically deferred and credited to the Participant’s deferral account under
the Occidental Petroleum Corporation 2005 Deferred Compensation Plan.

(b)      Limitations on Rights Associated with Deferred Shares. A Participant’s
Deferred Share Account shall be a memorandum account on the books of Occidental
Petroleum Corporation. The Deferred Shares credited to a Participant’s Deferred
Share Account shall be used solely as a device for the determination of the
number of Shares to be eventually issued to such Participant in accordance with
this Program. The Deferred Shares shall not be treated as property or as a trust
fund of any kind. No Participant shall be entitled to any voting or other
shareholder rights with respect to Deferred Shares granted or credited under
this Program. The number of Deferred Shares credited (and the Shares to which
the Participant is entitled under this Program) shall be subject to adjustment
in accordance with Section 4.5 of this Program.

4.2

Dividend Equivalents.

(a)      Election of Current or Deferred Dividend Equivalents. An individual who
becomes an Eligible Person under this Program shall make a one-time irrevocable
election as to whether Dividend Equivalents under this Program will be paid in
the form of Current Dividend Equivalents or Deferred Dividend Equivalents no
later than the earlier of (i) the date that the Eligible Person first makes a
Deferral Election under Section 3.1 of this Program or (ii) the date that a
Mandatory Deferral Award is first granted to such Eligible Person. Any such
election shall be on a form (paper or electronic) provided by and delivered to
the Committee. If an Eligible Person fails to make such an election at the time
required hereunder, he shall be deemed to have elected the Current Dividend
Equivalents. Any such election shall apply with respect to all Dividend
Equivalents attributable to all Deferred Shares credited to such Participant
under this Program. A Participant may not change his Dividend Equivalent
election.

(b)      Deferred Dividend Equivalents Credits to Deferred Share Accounts. As of
any applicable dividend or distribution payment date, the Deferred Share Account
of each Participant who has elected Deferred Dividend Equivalents shall be
credited with additional Deferred Shares in an amount equal to the amount of the
Dividend Equivalents divided by the Fair Market Value of a Share as of the
applicable dividend or distribution payment date. If the

 

LA3:1102804.5

10

 



 

limit on the number of Shares available under this Program in respect of
Dividend Equivalents is reached, the Company shall pay subsequent Dividend
Equivalents to Participants as Current Dividend Equivalents.

(c)      Payment of Current Dividend Equivalents. At the time that Occidental
Petroleum Corporation distributes dividend payments to its shareholders, the
Company shall pay to each Participant who has elected Current Dividend
Equivalents a cash payment in an amount equal to the amount of the Dividend
Equivalents attributable to the Deferred Shares credited to his Deferred Share
Account.

4.3     Vesting. All Deferred Shares (including Deferred Shares credited as
Dividend Equivalents) credited to a Participant’s Deferred Share Account shall
be at all times fully vested and nonforfeitable.

4.4

Distribution of Benefits.

(a)      Form of Distribution. Deferred Shares credited to a Participant’s
Deferred Share Account shall be distributed in an equivalent whole number of
Shares. Fractional share interests shall be settled in cash. The Committee, in
its sole discretion, may pay Deferred Shares credited as Dividend Equivalents in
cash in lieu of Shares.

(b)      Timing of Distribution of Benefits. Benefits in respect of the Deferred
Shares credited to a Participant’s Deferred Share Account shall be distributed
to the Participant (or his Beneficiary in the case of death) within the first 90
days of the year following the Participant’s termination of employment with the
Company for any reason (including, without limitation, Retirement, death,
Disability, resignation or termination by the Company). If a Participant’s
benefits are paid in annual installments under Section 4.4(c), each annual
installment shall be paid within the first 90 days of each calendar year.
Notwithstanding anything herein to the contrary, in the event that a Participant
who is a Specified Employee is entitled to a distribution from the Program upon
or by virtue of such Participant’s termination of employment for a reason other
than death or Disability, the lump sum payment or the first annual installment
payment, as the case may be, shall not be paid before the date that is six (6)
months after the date of the Participant’s termination of employment (or, if
earlier the date of the Participant’s death). Any additional installment
payments shall be paid within the first 90 days of each subsequent calendar
year.

(c)

Manner of Distribution.

(i)

General Rules. Distribution will generally be in the form of a lump sum payment.
However, if a Participant terminates employment on or after becoming eligible
for Retirement, his Deferred Shares may instead be paid in annual installments
over two (2) to 20 years or in a combination of an initial lump sum payment
followed by annual installments over the subsequent one (1) to 20 years. The
number of Shares to be distributed in each annual distribution shall be equal to
the number of Shares then credited to the Participant’s Deferred Share Account
divided by the

 

LA3:1102804.5

11

 



 

number of remaining annual installments. Such number shall be adjusted downward
to the nearest whole number of Shares so that no fractional Shares interests are
distributed until the last annual installment distribution.

(ii)

Retirement Distribution Election. An individual who becomes an Eligible Person
under this Program shall make an election as to his form of distribution no
later than the earlier of (A) the date that the Eligible Person first makes a
Deferral Election under Section 3.1 of this Program or (B) the date that a
Mandatory Deferral Award is first granted to such Eligible Person. An election
made under this subsection (ii) shall be made on a Distribution Election Form
provided by and delivered to the Committee, and such election shall apply to all
Deferred Shares credited under this Program. A Participant who fails to make an
election in accordance with this subsection (ii) regarding the form of
distribution upon or following Retirement will be deemed to have elected a lump
sum.

(iii)

Changes to Retirement Distribution Election. A Participant may not change his
election as to the form of Retirement distribution under this Program unless and
until the Program is amended to provide for changes that comply with the
requirements for such changes under Section 409A of the Code. Any change of
election as to the form of retirement distribution under any other deferral plan
or program of the Company made by an Eligible Person after such Eligible
Person’s first Deferral Election under this Program shall have no effect on such
Eligible Person’s form of Retirement distribution under this Program.

(iv)

Override of Retirement Distribution Election. Notwithstanding the foregoing, the
Committee shall distribute the benefits in a single sum if the sum of the Shares
to be distributed to the Participant under this Program is less than or equal to
1,000.

(d)      Survivor Benefits. If the Participant dies at any time before or after
termination of employment with the Company while there are Deferred Shares
credited to his Deferred Share Account, the Committee shall distribute the
benefits in respect of such remaining Deferred Shares to the Participant’s
Beneficiary in a lump sum during the first 90 days of the calendar year
following the year in which the Participant’s death occurred.

(e)      Effect of Change of Control. In the event of a Change in Control, the
following rules shall apply:

(i)

All Participants shall continue to have a fully vested, nonforfeitable interest
in their Deferred Share Account balances.

 

 

LA3:1102804.5

12

 



 

 

(ii)

The Company may, in its sole discretion, terminate this Program within the 30
days preceding or the 12 months following the Change in Control, provided that
all substantially similar arrangements sponsored by the Company are terminated
and all Participants in this Program and all participants in substantially
similar arrangements receive all amounts of compensation deferred under the
terminated arrangements within 12 months of the date of termination of the
arrangements.

(f)      Section 162(m) Limitation. Notwithstanding the foregoing, if the
Committee determines in good faith that there is a reasonable likelihood that
any benefits payable to a Participant for a taxable year of the Company would
not be deductible by the Company solely by reason of the limitation under Code
Section 162(m), then to the extent reasonably deemed necessary by the Committee
to ensure that the entire amount of any distribution to the Participant pursuant
to this Program is deductible, the Committee may defer all or any portion of a
distribution under this Program. The amounts so deferred shall be distributed to
the Participant or his Beneficiary (in the event of the Participant’s death) at
the earliest possible date, as determined by the Committee in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Company during which the distribution is made will not
be limited by Code Section 162(m).

4.5

Adjustments in Case of Changes in Common Stock.

(a)      If the outstanding Shares are increased, decreased, or exchanged for a
different number or kind of securities, or if additional shares or new or
different shares or other securities are distributed with respect to such Shares
or other securities, through merger, consolidation, sale of all or substantially
all of the assets of Occidental Petroleum Corporation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split or similar
change in capitalization or any other distribution with respect to such Shares
or other securities, proportionate and equitable adjustments consistent with the
effect of such event on stockholders generally (but without duplication of
benefits if Dividend Equivalents are credited) shall be made in the number and
type of Shares or other securities, property and/or rights contemplated
hereunder and of rights in respect of Deferred Shares and Deferred Share
Accounts credited under this Program so as to preserve the benefits intended.
The adjustment provisions of each Equity Plan governing the effect of
extraordinary dividends, recapitalization, mergers, spin-offs, etc. shall also
apply to the related Deferred Shares granted under such Equity Plan in
accordance with this Program.

(b)      If the event results in any rights of shareholders to receive cash
(other than cash dividends and cash distributions), a corresponding amount of
cash shall be paid to each Participant as soon as practicable following the date
the cash is paid in respect of outstanding Shares.

4.6     Company’s Right to Withhold. The Company may satisfy any state or
federal tax withholding obligation arising upon a distribution of Shares and any
cash with respect to a Participant’s Deferred Share Account by reducing the
number of Shares or cash otherwise deliverable to the Participant. The
appropriate number of Shares required to satisfy such tax

 

LA3:1102804.5

13

 



 

withholding obligation in the case of Deferred Shares will be based on the Fair
Market Value of a Share on the date of distribution. If the Company, for any
reason, elects not to (or cannot) satisfy the withholding obligation in
accordance with the preceding sentence, the Participant shall pay or provide for
payment in cash of the amount of any taxes which the Company may be required to
withhold with respect to the benefits hereunder, before any such benefits are
paid.

4.7     Termination of Employment. For the purpose of this Article IV, a
Participant will be deemed to have terminated employment if the Participant
ceases to be an employee of any of the following:

(a)

Occidental Petroleum Corporation;

(b)

an Affiliate; or

 

(c)      any other entity, whether or not incorporated, in which the Company has
an ownership interest, and the Committee has designated that the Participant’s
commencement of employment with such entity upon Participant’s ceasing to be an
employee of an entity described in (a) or (b) above will not be deemed to be a
termination of employment for purposes of this Program, provided that such
designation shall be made in writing by the Committee and shall be communicated
to the Participant prior to his commencement of employment with the entity so
designated.

For the purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (a), (b) or (c) above shall not be deemed to
have terminated employment if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(a), (b) or (c) above.

Notwithstanding anything contained herein to the contrary, a termination of
employment shall not be deemed to have occurred for any purpose under this
Program unless such termination of employment constitutes “a separation from
service” as defined under Section 409A of the Code and any regulations
promulgated thereunder.

 

 

LA3:1102804.5

14

 



 

 

ARTICLE V

ADMINISTRATION

5.1     The Administrator. The Committee hereunder shall consist of (i) the
members of the Executive Compensation and Human Resources Committee of the Board
who are Non-Employee Directors within the meaning of Rule 16b-3 and “outside
directors” for purposes of Section 162(m) of the Code, or (ii) such other
committee of the Board, each participating member of which is a Non-Employee
Director (as defined in Rule 16b-3) and each member of which is an “outside
director” for purposes of Section 162(m) of the Code, as may hereafter be
appointed by the Board to serve as administrator of this Program. Any member of
the Committee may resign by delivering a written resignation to the Board.
Members of the Committee shall not receive any additional compensation for
administration of this Program.

5.2     Committee Action. Action of the Committee with respect to the
administration of this Program shall be taken pursuant to a majority vote or by
unanimous written consent of its members.

5.3

Rights And Duties.

(a)      Subject to the limitations of this Program, the Committee shall be
charged with the general administration of this Program and the responsibility
for carrying out its provisions, and shall have powers necessary to accomplish
those purposes, including, but not by way of limitation, the following:

(i)

To construe and interpret this Program;

(ii)

To resolve any questions concerning the amount of benefits payable to a
Participant;

(iii)

To make all other determinations required by this Program, including adjustments
under Section 4.5;

(iv)

To maintain all the necessary records for the administration of this Program and
provide statements of Deferred Share Accounts to Participants on an annual or
more frequent basis;

(v)

To make and publish forms, rules and procedures for the administration of this
Program; and

(vi)

To administer the claims procedures set forth in Article VI for presentation of
claims by Participants and Beneficiaries for benefits under this Program,
including consideration of such claims, review of claim denials and issuance of
a decision on review.

(b)      The Committee shall have full discretion to construe and interpret the
terms and provisions of this Program (but not to increase amounts payable
hereunder) and to

 

LA3:1102804.5

15

 



 

resolve any disputed question or controversy, which interpretation or
construction or resolution, including decisions with respect to adjustments
under Section 4.5, shall be final and binding on all parties, including but not
limited to the Company and any Eligible Person, Participant or Beneficiary,
except as otherwise required by law. The Committee shall administer such terms
and provisions in a nondiscriminatory manner and in full accordance with any and
all laws applicable to this Program. In performing its duties, the Committee
shall be entitled to rely on information, opinions, reports or statements
prepared or presented by (i) officers or employees of the Company whom the
Committee believes to be reliable and competent as to such matters and
(ii) counsel (who may be employees of the Company), independent accountants and
other persons as to matters which the Committee believes to be within such
persons’ professional or expert competence. The Committee shall be fully
protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons. The Committee may appoint a program
administrator or any other agent, and delegate to them such powers and duties in
connection with the administration of this Program as the Committee may from
time to time prescribe.

5.4     Indemnity and Liability. All expenses of the Committee shall be paid by
the Company, and the Company shall furnish the Committee with such clerical and
other assistance as is necessary in the performance of its duties. To the extent
permitted by law, the Company shall indemnify and save harmless the Committee
and each member thereof, the Board of Directors and each member thereof, and
delegates of the Committee who are employees of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Program, other than liabilities
arising out of willful misconduct. This indemnity shall not preclude such
further indemnities as may be available under insurance purchased by the Company
or provided by the Company under any bylaw, agreement or otherwise, as such
indemnities are permitted under state law.

 

 

LA3:1102804.5

16

 



 

 

ARTICLE VI

CLAIMS PROCEDURE

6.1     Applications for Benefits. All applications for benefits under the
Program shall be submitted to Occidental Petroleum Corporation, Attention:
Corporate Secretary, 10889 Wilshire Blvd., Los Angeles, CA 90024. Applications
for benefits must be in writing on the forms prescribed by the Committee and
must be signed by the Participant, or in the case of a death benefit, by the
Beneficiary or legal representative of the deceased Participant.

6.2

Claims Procedures for Benefits other than Disability Benefits.

(a)      Within a reasonable period of time, but not later than 90 days after
receipt of a claim for benefits (other than Disability benefits), the Committee
or its delegate shall notify the claimant of any adverse benefit determination
on the claim, unless special circumstances require an extension of time for
processing the claim. In no event may the extension period exceed 90 days from
the end of the initial 90-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 90-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Committee or its delegate expects to render a determination on the
claim.

(b)      In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination, (ii) reference
to the specific Program provisions on which the adverse benefit determination is
based, (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary, and (iv) a description of the Program’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 6.4.

(c)      Within 60 days after receipt by the claimant of notification of the
adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination. On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits. The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. The
Committee’s (or delegate’s) review shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination.

(d)      Within a reasonable period of time, but not later than 60 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for

 

LA3:1102804.5

17

 



 

processing the claim. In no event may the extension period exceed 60 days from
the end of the initial 60-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 60-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Committee or its delegate expects to render a final determination on
the request for review. In the case of an adverse final benefit determination,
the Committee or its delegate shall provide to the claimant written or
electronic notification setting forth in a manner calculated to be understood by
the claimant (i) the specific reason or reasons for the adverse final benefit
determination, (ii) reference to the specific Program provisions on which the
adverse final benefit determination is based, (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits, and (iv) a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
final benefit determination on review and in accordance with Section 6.4.

6.3

Claims Procedures for Disability Benefits.

(a)      Within a reasonable period of time, but not later than 45 days after
receipt of a claim for Disability benefits, the Committee or its delegate shall
notify the claimant of any adverse benefit determination on the claim, unless
circumstances beyond the Program’s control require an extension of time for
processing the claim. In no event may the extension period exceed 30 days from
the end of the initial 45-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 45-day period. The notice
shall describe the circumstances requiring the extension and the date by which
the Committee or its delegate expects to render a determination on the claim.
If, prior to the end of the first 30-day extension period, the Committee or its
delegate determines that, due to circumstances beyond the control of the
Program, a decision cannot be rendered within that extension period, the period
for making the determination may be extended for an additional 30 days, so long
as the Committee or its delegate notifies the claimant, prior to the expiration
of the first 30-day extension period, of the circumstances requiring the
extension and the date as of which the Committee or its delegate expects to
render a decision. This notice of extension shall specifically describe the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and that the claimant has at least 45 days within which to
provide the specified information.

(b)      In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination, (ii) reference
to the specific Program provisions on which the adverse benefit determination is
based, (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary, (iv) a description of the Program’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 6.4, (v) if an internal rule, guideline, protocol or
similar criterion (“internal standard”) was relied upon in making the
determination, a copy of the

 

LA3:1102804.5

18

 



 

internal standard or a statement that the internal standard was relied upon and
that a copy of the internal standard shall be provided to the claimant free of
charge upon request, and (vi) if the determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination or a
statement that such explanation shall be provided free of charge upon request.

(c)      Within 180 days after receipt by the claimant of notification of the
adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination. On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits. The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. The
Committee’s (or delegate’s) review (i) shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination, (ii) shall not afford deference to the initial adverse benefit
determination, (iii) shall be conducted by an appropriate named fiduciary of the
Program who is neither an individual who made the initial adverse benefit
determination nor a subordinate of such individual, (iv) if the adverse benefit
determination was based in whole or in part on a medical judgment, shall
identify medical and vocational experts whose advice was obtained on behalf of
the Program in connection with the initial adverse benefit determination, and
(v) shall consult an appropriate health care professional who has appropriate
training and experience in the relevant field of medicine and who or whose
subordinate was not consulted in the initial adverse benefit determination.

(d)      Within a reasonable period of time, but not later than 45 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 45 days from the end of the initial 45-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 45-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination,
(ii) reference to the specific Program provisions on which the adverse final
benefit determination is based, (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits, (iv) a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 6.4, (v) if an internal
standard was relied upon in making the determination, a copy of the internal
standard or a statement that the internal standard was relied upon and that a
copy of the internal standard shall be provided to the claimant free of charge
upon request, (vi) if the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination or a statement that such
explanation shall be provided free of

 

LA3:1102804.5

19

 



 

charge upon request, and (vii) the following statement: “You and your plan may
have other voluntary alternative dispute resolution options, such as mediation.
One way to find out what may be available is to contact your local U.S.
Department of Labor Office and your State insurance regulatory agency.”

6.4     Limitations on Actions. No legal action may be commenced prior to the
completion of the benefit claims procedure described herein. In addition, no
legal action may be commenced after the later of (a) 180 days after receiving
the written response of the Committee to an appeal, or (b) 365 days after an
applicant’s original application for benefits.

 

 

LA3:1102804.5

20

 



 

 

ARTICLE VII

AMENDMENT AND TERMINATION OF PROGRAM

7.1     Amendment. The Board may amend this Program in whole or in part at any
time or may at any time suspend or terminate this Program. The Executive
Compensation and Human Resources Committee of the Board may amend this Program
to (a) ensure that this Program complies with the provisions of Section 409A of
the Code for the deferral of taxation on amounts deferred hereunder until the
time of distribution and (b) add provisions for changes to Deferral Elections
and elections as to time and manner of distributions and other changes that
comply with the requirements of Section 409A of the Code for the deferral of
taxation on deferred compensation until the time of distribution.
Notwithstanding the foregoing, no amendment shall reduce the number of Deferred
Shares and Dividend Equivalents credited to any Participant’s Deferred Share
Account or cancel any Participant’s right to receive Dividend Equivalents (and
any cash that may become payable pursuant to Section 4.5(b)) without the consent
of the affected Participant. Any amendments authorized hereby shall be stated in
an instrument in writing and all Eligible Persons shall be bound thereby upon
receipt of written notice thereof. Adjustments pursuant to Section 4.5 hereof
shall not be deemed amendments to this Program, the Deferred Share Accounts or
the rights of Participants.

7.2     Term. It is the current expectation of the Company that this Program
shall be continued indefinitely, but continuance of this Program is not assumed
as a contractual obligation of the Company. In the event that the Board decides
to discontinue or terminate this Program, it shall notify the Committee and
Participants in this Program of its action in writing, and this Program shall be
terminated at the time therein set forth. All Participants shall be bound
thereby. Distributions to the Participants or their Beneficiaries shall be made
on the dates on which the Participants or their Beneficiaries would receive
benefits hereunder without regard to the termination of the Program except that
payment shall be made upon termination of the Program if one of the following
requirements is satisfied:

(a)

the Program is terminated pursuant to Section 4.4(e) of the Program,

(b)      the termination of the Program otherwise satisfies one of the
requirements for accelerated payment under Proposed Treasury Regulations Section
1.409A-3(h)(2)(viii) (or successor regulation) or other guidance issued by the
Secretary of the Treasury, or

(c)      the Program is terminated because the Participants have become subject
to tax on the amounts deferred under the Program because of a failure of the
Program to satisfy the requirements of Section 409A of the Code.

 

 

LA3:1102804.5

21

 



 

 

ARTICLE VIII

MISCELLANEOUS

8.1     Limitation on Participant’s Rights. Participation in this Program shall
not give any person the right to continued employment or service or any rights
or interests other than as herein provided. No Participant shall have any right
to any payment or benefit hereunder except to the extent provided in this
Program. This Program creates no fiduciary duty to Participants and shall create
only a contractual obligation on the part of the Company as to such amounts;
this Program shall not be construed as creating a trust. This Program, in and of
itself, has no assets. Participants shall have rights no greater than the right
to receive the Common Stock (and any cash as expressly provided herein) or the
value thereof as a general unsecured creditor in respect of their Deferred Share
Accounts.

8.2     Beneficiary Designation. Upon forms provided by and subject to
conditions imposed by the Company, each Participant may designate in writing the
Beneficiary or Beneficiaries whom such Participant desires to receive any Shares
or amounts payable under this Program after his death. A Participant may from
time to time change his designated Beneficiary or Beneficiaries without the
consent of such Beneficiary or Beneficiaries by filing a new designation with
the Committee. However, if a married Participant wishes to designate a person
other than his spouse as Beneficiary, such designation shall be consented to in
writing by the spouse, which consent shall acknowledge the effect of the
designation. The Participant may change any election designating a Beneficiary
or Beneficiaries without any requirement of further spousal consent if the
spouse’s consent so provides. Notwithstanding the foregoing, spousal consent
shall be unnecessary if it is established (to the satisfaction of the Committee
or a Committee representative) that there is no spouse or that the required
consent cannot be obtained because the spouse cannot be located. The Company and
the Committee may rely on the Participant’s designation of a Beneficiary or
Beneficiaries last filed in accordance with the terms of this Program.
Notwithstanding the foregoing, if a Participant has completed a beneficiary
designation form for deferred Shares under any other plan or program of the
Company, such prior designation shall be the Beneficiary designation under this
Program and apply to all benefits of the Participant hereunder unless changed in
accordance with this Section 8.2.

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Program, and if there is no such
valid Beneficiary designation, to the Participant’s then surviving spouse, or if
none, to the Participant’s estate, unless directed otherwise by the court that
has jurisdiction over the assets belonging to the Participant’s probate estate.

8.3     Payments to Minors or Persons Under Incapacity. Every person receiving
or claiming benefits under this Program shall be conclusively presumed to be
mentally competent and of age until the date on which the Committee receives a
written notice, in a form and manner acceptable to the Committee, that such
person is incompetent or a minor, for whom a guardian or other person legally
vested with the care of his person or estate has been appointed; provided,
however, that if the Committee finds that any person to whom a benefit is
payable under this Program is unable to care for his affairs because of
incompetency, or because he is a minor, any

 

LA3:1102804.5

22

 



 

payment due (unless a prior claim therefor shall have been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, a
brother or sister, or to any person or institution considered by the Committee
to have incurred expense for such person otherwise entitled to payment. To the
extent permitted by law, any such payment so made shall be a complete discharge
of liability therefor under this Program.

If a guardian of the estate of any person receiving or claiming benefits under
this Program is appointed by a court of competent jurisdiction, benefit payments
may be made to such guardian provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Committee. In the event a person claiming or receiving benefits under this
Program is a minor, payment may be made to the custodian of an account for such
person under the Uniform Gifts to Minors Act. To the extent permitted by law,
any such payment so made shall be a complete discharge of any liability therefor
under this Program.

8.4     Receipt and Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of this Program shall, to the
extent thereof, be in full satisfaction of all claims against the Board, the
Committee, and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

8.5     Deferred Shares and Other Benefits Not Assignable; Obligations Binding
Upon Successors. Deferred Shares and other benefits of a Participant under this
Program shall not be assignable or transferable and any purported transfer,
assignment, pledge or other encumbrance or attachment of any payments or
benefits under this Program, or any interest therein, other than by operation of
law or pursuant to Section 8.2, shall not be permitted or recognized.
Obligations of the Company under this Program shall be binding upon successors
of the Company.

8.6     Employment Taxes. The Company may satisfy any state or federal
employment tax withholding obligation arising from a deferral of a Qualifying
Stock Award under this Program by deducting such amount from any amount of
compensation payable to the Participant. Alternatively, the Company may require
the Participant to deliver to it the amount of any such withholding obligation
as a condition to the deferral of the Qualifying Stock Award. The Company may
instead satisfy any such withholding obligation by reducing the number of
Deferred Shares that would otherwise be credited to the Participant’s Deferred
Share Account as a result of the deferral, provided that the Company and the
Participant make appropriate arrangements to satisfy all additional income and
employment tax withholding obligations that arise as a result of using this
Deferred Share credit reduction method to satisfy the original employment tax
withholding obligation.

8.7     Governing Law; Severability. The validity of this Program or any of its
provisions shall be construed, administered and governed in all respects under
and by the laws of the State of Delaware to the extent such laws are not
preempted by the Employee Retirement Income Security Act of 1974, as amended. If
any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

 

LA3:1102804.5

23

 



 

 

8.8     Compliance with Laws. This Program, the Company’s issuance of Deferred
Shares, and the offer, issuance and delivery of Shares and/or the payment in
Shares through the deferral of compensation under this Program are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law) and to such
approvals by any listing, agency or any regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Any securities delivered under this Program shall be
subject to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.

8.9     Program Construction. It is the intent of the Company that transactions
pursuant to this Program, with respect to Eligible Persons or Participants who
are subject to Section 16 of the Exchange Act, satisfy and be interpreted in a
manner that satisfies the applicable requirements of Rule 16b-3 so that to the
extent elections are timely made, the crediting of Deferred Shares and the
distribution of Shares with respect to Deferred Shares under this Program will
be entitled to the benefits of Rule 16b-3 or other exemptive rules under Section
16 of the Exchange Act and will not be subjected to avoidable liability
thereunder.

8.10    Compliance with Tax Laws to Preserve Tax Deferral. This Program shall be
construed, administered, and governed in a manner that is consistent with, and
that satisfies the requirements of, Section 409A of the Code and any regulations
promulgated thereunder, so that the taxation to Participants or Beneficiaries of
any compensation deferred under this Program is deferred until distribution as
expressly provided under this Program.

8.11    Headings Not Part of Program. Headings and subheadings in this Program
are inserted for reference only and are not to be considered in the construction
of the provisions hereof.

IN WITNESS WHEREOF, Occidental Petroleum Corporation has caused its duly
authorized officer to execute this document this 5th day of December, 2005.

OCCIDENTAL PETROLEUM CORPORATION

By /s/ RICHARD W. HALLOCK

Richard W. Hallock

Executive Vice-President, Human Resources

 

 

LA3:1102804.5

24

 